MoBRIDE, J.
1. So far as the overvaluation of its property is concerned, it would seem that the bank had lost any claim to recover on that score by reason of the fact that it had not applied to the board of equalization to correct such discriminatory assessment, if such was in fact made. But it clearly appears that the assessment upon shares of the capital stock was made against the bank, instead of against *578the stockholders, and to this extent the assessment was void and the bank was not required to apply to the board of equalization to correct or set aside an absolutely void assessment. So, whatever may have been in the contemplation of the County Court at the time it made the order, the law will not interfere to compel the defendant bank to return the money refunded simply because the court gave a wrong reason for a proper decision: Graves County v. First Nat. Bank et al., 108 Ky. 194 (56 S. W. 16).
The decree is affirmed. Affirmed.